Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Giangrante (US 6,340,159 A1) generally discloses a competitive puzzle completion game.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein during execution of the offense event, a degree of interference being determined based on the first parameter associated with the game element designated for the one user, and during execution of the offense event, the determined degree of interference being lessened based on a second parameter associated with the game element designated for the opponent, and -3-YOSHIHARAAtty Docket No.: SJP-723-4824 Appl. No. 16/892,873 executing the offense event includes lessening the determined degree of interference based on the second parameter corresponding to the first parameter among the plurality of second parameters associated with the game element designated for the opponent

Regarding representative claim 16, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
when a status of progress of the puzzle game processing for one user of the plurality of users satisfies an offense condition while the puzzle game processing is being performed, an offense event that produces an effect of interference with progress of the puzzle game processing in the game field in the puzzle game processing for an opponent of the one user of the plurality of users, wherein during execution of the offense event, a degree of interference being determined based on a first parameter associated with the game element designated for the one user, during execution of the offense event, the determined degree of interference being lessened based on a second parameter associated with the game element designated for the opponent, and the second parameter includes a probability with which interference with progress of the puzzle game processing is lessened

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715